DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed November 27, 2019 has been entered and considered with the Office Action below.

Drawings
The drawings were received on November 27, 2019.  These drawings are accepted.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the “control elements” in line 6 of claim 1.

Claim Objections
Claims 1, 7, and 10 are objected to because of the following informalities:  
In line 6 of claim 1, --of-- should be added between “discharging” and “pressurized”.
The reference number “IS” should be removed from claims 7 and 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The “whereby” clause in lines 18-20 is considered generally confusing.  Specifically, it is unclear what element or elements “are conveyed between the surfaces of the control sleeve and the casing.”

Regarding claim 2:  In line 6, claim 1 requires that the drilling machine include “fluid passages”.  These fluid passages are further limited to “a plurality of fluid passages” “between the outer surface of the control sleeve and an inner surface of the casing” in line 16.  Claim 2 requires that the outer surface of the control sleeve include “a plurality of axially directed fluid passages”.  It is unclear if the fluid passages of claim 2 are the same as those of claim 1 or separate passages.

Regarding claim 7:  There is insufficient antecedent basis for “the working cycle” in line 5.

Regarding claim 8:  In line 6, claim 1 requires that the drilling machine include “fluid passages”.  These fluid passages are further limited to “a plurality of fluid passages” “between the outer surface of the control sleeve and an inner surface of the casing” in line 16.  Claim 8 requires “at least one shared axial discharging passage”.  It is unclear if the discharging passage of claim 8 is one of the plurality of claim 1 or a separate passage.

Regarding claims 3-6, 9-11:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aros (US 2013/0233626).

Regarding claims 1 and 12:  Aros discloses a down the hole drilling machine Fig 1 comprising: 
an elongated casing 1 having a top end at 20 and a bottom end at 90;
a fluid powered piston 60 arranged movably inside the casing Fig 1 – Fig 2; 
a top working chamber 230 at a top side of the piston Fig 1; 
a bottom working chamber 240 at a bottom side of the piston Fig 1; 
fluid passages and control elements 170, 175 for controlling feeding and discharging pressurized fluid into and out of the top and bottom working chambers for generating reciprocating movement of the piston Fig 1;
an inlet port 177 at the top end for feeding the pressurized fluid Fig 1; 
a control sleeve 40 inside the casing Fig 1 and comprising including an inner surface Fig 1 and an outer surface Fig 1 and wherein the piston is arranged inside the control sleeve Fig 1; and
a drill bit 90 connectable arranged to be connected to the bottom end portion of the casing Fig 1 and provided with an impact surface 95 facing towards the piston for receiving impacts of the piston Fig 2; characterized in that, wherein the fluid passages include a plurality of fluid passages 2, 2a, 2b extending between the outer surface of the Fig 1, whereby feed flows to both the top and bottom working chambers and discharge flows from both the top and bottom working chambers are conveyed between surfaces of the control sleeve and the casing [0046].

Regarding claim 2:  Wherein the outer surface of the control sleeve includes a plurality of axially directed fluid passages 2, 2a, 2b and at least one radial through opening 41 at each of the axially directed fluid passages allowing fluid flow between the outer surface and the inner surface of the control sleeve Fig 1.

Regarding claim 4:  Wherein the mentioned fluid passages comprise include grooves 2, 2a, 2b on the inner surface of the casing Fig 4, whereby the fluid passages are defined by the grooves and the outer surface of the control sleeve Fig 4.

Regarding claim 6:  Wherein the drill bit comprises includes a central recess 99 having a first open end towards the piston Fig 2 and a second closed end facing away from the piston Fig 2, the recess of the drill bit is being configured to constitute an additional fluid space and to be part of the bottom working chamber Fig 2 – connected to chamber 240.

Regarding claim 7:  Wherein, between the outer surface of the piston and an inner surface of the control sleeve, there is an annular central feed chamber 42, the annular feed chamber being in fluid connection with the inlet port, whereby constant [0047], [0053], and wherein the reciprocating movement of the piston is configured to open and close the connection between the central feed chamber and the top working chamber, and the bottom working chamber respectively, for connecting and disconnecting the top and bottom working chambers with the central feed chamber Fig 1-3.

Regarding claim 8:  Wherein the top working chamber and the bottom working chamber have at least one shared axial discharging passage 2, which is located between the control sleeve and the inner surface of the casing Fig 1; and. the shared axial discharging passage has having at least one first transverse opening 41 at the top working chamber Fig 1 and at least one second transverse 151 opening at the bottom working chamber Fig 1, and wherein the piston is configured to open and close alternately the first and second transverse openings during a working cycle of the piston [0053].

Regarding claim 9:  Wherein the drill bit has a central through passage Fig 1, and wherein the piston has a central axial opening [0040], Fig 1, an inner tube 130 is being located inside the central opening of the piston Fig 1 and the inner tube extends extending from the central passage of the drill bit to the top end portion of the drilling machine Fig 1 and being in fluid connection with a face of the drill bit allowing drilling cuttings to be conveyed from the face side of the drill bit through the drill bit and the inner tube out of the drilling machine [0056], [0057], Fig 1, the piston has having a top working area 62b inside the top chamber and a bottom working area 62a inside the bottom chamber, a size of the top and bottom working areas of the piston are being both Fig 3.

Regarding claim 11:  Wherein the drilling machine is a pneumatically operable device and the fluid is pressurized gas pressurized fluid, Abstract; air, [0006].

Regarding claim 12:  Aros discloses a method of drilling rock using the above described drilling machine, the method comprising:
drilling rock with the down the hole rock drilling machine;
moving the piston in a reciprocating manner inside the casing in an impact direction Fig 1, 3 and a return direction Fig 2 by feeding and discharging pressurized fluid to the top working chamber and to the bottom working chamber [0052]-[0055];
controlling the feeding and discharging of the fluid by means of the movements of the piston [0052]-[0055]; and 
striking the impact surface of the drill bit by the piston Fig 1, 3;
moving the piston inside the control sleeve arranged inside the casing Fig 1-3; and 
feeding pressurized fluid to both the top and bottom working chambers and discharging the fluid from both the top and bottom working chambers through fluid passages between an outer surface of the control sleeve and an inner surface of the casing being in physical contact with the control sleeve [0052]-[0055].

Claim(s) 1-3, 5-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aros (US 10,316,586, Aros2).

Regarding claims 1 and 12:  Aros2 discloses a down the hole drilling machine Fig 3 comprising: 
an elongated casing 1 having a top end at 20 and a bottom end at 90;
a fluid powered piston 60 arranged movably inside the casing Fig 3 – Fig 5; 
a top working chamber 230 at a top side of the piston Fig 3; 
a bottom working chamber 240 at a bottom side of the piston Fig 3; 
fluid passages and control elements 2, 3 for controlling feeding and discharging pressurized fluid into and out of the top and bottom working chambers for generating reciprocating movement of the piston Fig 3;
an inlet port 21 at the top end for feeding the pressurized fluid Fig 3; 
a control sleeve 40 inside the casing Fig 3 and comprising including an inner surface 47 and an outer surface 48 and wherein the piston is arranged inside the control sleeve Fig 3; and
a drill bit 90 connectable arranged to be connected to the bottom end portion of the casing Fig 4 and provided with an impact surface 91 facing towards the piston for receiving impacts of the piston Fig 4; characterized in that, wherein the fluid passages include a plurality of fluid passages 2, 3, 45, 46 extending between the outer surface of the control sleeve and an inner surface of the casing surrounding the control sleeve are several fluid passages Fig 3, 6, 7, whereby feed flows to both the top and bottom working 13:1-14:42.

Regarding claim 2:  Wherein the outer surface of the control sleeve includes a plurality of axially directed fluid passages 2, 3, 45, 46 and at least one radial through opening 41, 43, 44 at each of the axially directed fluid passages allowing fluid flow between the outer surface and the inner surface of the control sleeve Fig 6, 7.

Regarding claim 3:  Wherein the fluid passages comprise include grooves 2, 3, 45, 46 on the outer surface of the control sleeve, whereby the fluid passages are defined by the grooves and the inner surface of the casing Fig 3, 6, 7.

Regarding claim 5:  Wherein the piston has a solid-core configuration without any axial or transverse openings Fig 3.

Regarding claim 6:  Wherein the drill bit comprises includes a central recess A (see reproduction of Figure 4 below) having a first open end towards the piston Fig 4 and a second closed end facing away from the piston Fig 4, the recess of the drill bit is being configured to constitute an additional fluid space and to be part of the bottom working chamber Fig 4 – connected to chamber 240.

[AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image1.png
    559
    236
    media_image1.png
    Greyscale

Regarding claim 7:  Wherein, between the outer surface of the piston and an inner surface of the control sleeve, there is an annular central feed chamber 66, the annular feed chamber being in fluid connection with the inlet port, whereby constant pressure prevails inside the central feed chamber during the working cycle 13:1-29, and wherein the reciprocating movement of the piston is configured to open and close the connection between the central feed chamber and the top working chamber, and the bottom working chamber respectively, for connecting and disconnecting the top and bottom working chambers with the central feed chamber Fig 3-5.

Regarding claim 8:  Wherein the top working chamber and the bottom working chamber have at least one shared axial discharging passage 3, which is located between the control sleeve and the inner surface of the casing Fig 3; and the shared axial discharging passage has having at least one first transverse opening 43 at the top working chamber Fig 3 and at least one second transverse 44 opening at the bottom working chamber Fig 3, and wherein the piston is configured to open and close alternately the first and second transverse openings during a working cycle of the piston 13:1-14:42.

Regarding claim 11:  Wherein the drilling machine is a pneumatically operable device and the fluid is pressurized gas pressurized fluid, Abstract; air, 9:64-10:4, 10:49-57.

Regarding claim 12:  Aros2 discloses a method of drilling rock using the above described drilling machine, the method comprising:
drilling rock with the down the hole rock drilling machine;
moving the piston in a reciprocating manner inside the casing in an impact direction Fig 3 and a return direction Fig 4 by feeding and discharging pressurized fluid to the top working chamber and to the bottom working chamber 13:1-14:42;
controlling the feeding and discharging of the fluid by means of the movements of the piston 13:1-14:42; and 
striking the impact surface of the drill bit by the piston Fig 3;
Fig 3, 4; and 
feeding pressurized fluid to both the top and bottom working chambers and discharging the fluid from both the top and bottom working chambers through fluid passages between an outer surface of the control sleeve and an inner surface of the casing being in physical contact with the control sleeve 13:1-14:42.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aros in view of Wolfer et al. (US 5,711,205, Wolfer).

Aros discloses all of the limitations of the above claim(s) except for there being a plurality of seals between an outer surface of the piston and an inner surface of the control sleeve. 
9 slidable housed within a casing 7.  The piston includes a plurality of seals 54 – Fig 8 located between the outer surface of the piston and inner surface of the casing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Aros to include a plurality of seals on the outer surface of the piston as taught by Wolfer in order to have formed a seal between the outer surface of the piston and the adjacent inner surface, in the case of Aros that would be the inner surface of the sleeve, that effectively sealed between the two elements but was readily replicable 1:30-67.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aros2 in view of Wolfer.

Aros2 discloses all of the limitations of the above claim(s) except for there being a plurality of seals between an outer surface of the piston and an inner surface of the control sleeve. 
Wolfer discloses a down-the-hole drill that includes a piston 9 slidable housed within a casing 7.  The piston includes a plurality of seals 54 – Fig 8 located between the outer surface of the piston and inner surface of the casing.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Aros2 to include a plurality of seals on the outer surface of the piston as taught by Wolfer in order to have formed a seal between the outer surface of the piston and the adjacent inner surface, in the case of Aros that would be the inner surface of the sleeve, that effectively sealed between the two elements but was readily replicable 1:30-67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/16/2021